DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-18, 20-31, 33-43, 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No. 20120155486).
- With respect to claims 1 and 27, AHN teaches a data distribution method, comprising: receiving, by a first circuit,  a first data stream (e.g. block 101 in fig. 1); distributing, by the first circuit, the first data stream to a first subset of second circuits, wherein the first subset comprises more than one of the second circuits (e.g. in fig. 5 the PCS distribute to PMA); and processing, by the first subset of the second circuits, the distributed first data stream to generate unique first code streams, each one of the first subset of the second circuits to obtain a separate one of the first code streams, that correspond to each one of the first subset of the second circuits not belong to the first subset of the second circuits, therefore it obviously does not process the first data stream for the first subset, and the other second circuit is not have any invention step of the claim.
-    With respect to claims 2, 28, 40, AHN teaches wherein the first circuit comprises a receiving circuit to receive the first data block stream as the first data stream, wherein each second circuit comprises a physical layer encoding circuit, a scrambling circuit, and an alignment marker insertion circuit, and wherein the separate first code stream is obtained via a physical layer encoding circuit, a scrambling circuit and an alignment marker insertion circuit of the each one of the first subset of the second circuits (see Fig. 6-7).
-    With respect to claims 3-4, 29-30, 41-43, AHN teaches wherein the first circuit comprises a physical layer encoding circuit, wherein the processing of the first data block stream comprises physical layer encoding performed via the physical layer encoding circuit, wherein each second circuit comprises a scrambling circuit and an alignment marker insertion circuit, wherein the separate first code stream is obtained via a scrambling circuit and an alignment marker insertion circuit of the each one of the first subset of the second circuits, wherein the first circuit comprises a physical layer encoding circuit and a scrambling circuit, 
-    With respect to claim 5, 31, AHN teaches wherein the first circuit comprises a physical layer encoding circuit, a scrambling circuit, and an alignment marker insertion circuit, wherein the processing of the first data stream comprises physical layer encoding performed via the physical layer encoding circuit, scrambling performed via the scrambling circuit, and alignment marker insertion performed via the alignment marker insertion circuit, wherein each second circuit comprises a receiving circuit, wherein the separate first code stream is obtained via a receiving circuit of the each one of the first subset of the second circuits (see Fig. 4-5). 
-    With respect to claim 7, 20, 33, 45, AHN teaches a maximum processing rate that can be provided by the first subset of the second circuits is greater than or equal to a rate of the first data block stream (see par. 35). 
-    With respect to claim 8, 34, 46, AHN teaches performing, by a multiplexing circuit, multiplexing processing on separate first code streams obtained via the first subset of the second circuits, the multiplexing processing performed to obtain one or more second code 
-    With respect to claims 9-13, 22-26, 35-38, 47-51, AHN explicitly fails to teach obtaining, by the frit circuit, a second packet stream; distributing, by the first circuit, the second data stream to a second subset of the second circuits, and wherein the first subset and the second subset are non-overlapping; and processing, by the second subset of the second circuits, the distributed second data stream to obtain third code streams, each one of the second subset of the second circuits to obtain a separate one of the third code streams. However, it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to know there is many packet streams from the MAC and Upper layer would come to the RS and PCS (as in Fig. 1) for processing before transmit to medium. 
-    With respect to claims 14 and 39, AHN teaches a data aggregation method, comprising: receiving, by each one of a first subset of first circuits,a separate one of first code streams, wherein each first code stream corresponds to a separate one of the first subset of the first circuits (e.g. block 141s in fig. 1); processing, by the first subset of the first circuits, the first code streams to obtain first data streams; processing, by a second circuit, the first data streams to obtain a first data block stream; and combining the first data block stream to obtain a first packet stream (e.g. Fig. 5 block 520). AHN explicitly fails to teach the combining the stream to obtain the block stream, however it would have been obvious to a person of ordinary skilled in the art at the time of the invention was made to understand the optical lane (block 14 in fig. 1) get combining at PCS (block 160 in fig. 1) as claim invention for display data to up layers. 
-    With respect to claims 15-18, AHN teaches wherein the second circuit comprises a receiving circuit for aggregating the first data streams as the first data block stream, wherein 
-    With respect to claims 21, AHN teaches receiving, by a demultiplexing circuit, one or more second code streams (block 420 in fig. 4), performing, by the demultiplexing circuit, demupltiplexing processing on the one or more second code streams to obtain the first code streams wherein number of the one or more second code stream less than or equal to the number of the first code streams (see block 650 in fig. 6 and block 420, 422 in fig 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471